Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a system, comprising: a memory that stores executable instructions that, when executed by a hardware processor, facilitate performance of operations, comprising: receiving a request to delete a selected file stored in a first folder; determining that the selected file is part of a group of files associated with a sequence representative of the group of files, wherein the group of files is assigned an identifier comprising a sequence name and a sequence value, wherein the sequence value is selected from a group of values; displaying the group of files associated with the sequence using a first portion of a display device; generating a selectable image to display via a second portion of the display device, wherein the selectable image comprises at least a first selectable option to delete the group of files, a second selectable option to delete the selected file, and a third selectable option to select a collection of files of the group of files to delete, and wherein the selectable image is associated with an alert representing an audible notification that the group of files, the selected file, and the collection of files are representative of the identifier; and in response to an option selected via input that results in a selection via the second portion, deleting at least one file of the group of files, wherein the deleting initiates an asynchronous replication process to synchronize a first storage node of a cluster of storage nodes with the cluster of storage nodes, and wherein the first storage node is situated in a disparate geographical location from a second storage node of the cluster of storage nodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN F PITARO/Primary Examiner, Art Unit 2198